9DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 1/17/2022.  Claims 1, 4, 10, 15, 19, 21 and 26-27 are amended and claims 1, 4-17, 19-36 are currently pending. Claim 20 should be indicated as withdrawn as it is directed to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-17, 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 defines the optical element structure with limitations associated with wavelength and refractive indexes.  A substantive limitation on the claim is the inequality relating widths of discrete volumes, refractive indexes, and a wavelength.  The language limits the claimed invention regarding wavelength, in the following portions:
“a third optical medium configured to be substantially transparent to a wavelength λ0 of the optical signal [related to a modification of reflection by the optical element]”
“a solid substrate configured to be substantially transparent to the wavelength λ0 of the optical signal [related to a modification of reflection by the optical element]”
“the first optical medium and the second optical medium are configured to be substantially transparent to the wavelength λ0 of the optical signal [related to a modification of reflection by the optical element]
“the wavelength λ0 to which the first, second, and third optical media and the solid substrate are configured to be substantially transparent”
                    
                        d
                        1
                        +
                        d
                        2
                         
                        <
                         
                        
                            
                                λ
                                0
                            
                            
                                n
                                s
                                u
                                b
                                +
                                n
                                3
                            
                        
                    
                
“for the optical signal within the wavelength λ0 … the optical element exhibits (i) a first field amplitude reflectivity r-1 from the first surface, (ii) a phase delay Δφ for single-pass propagation through the transmissive layer, and (iii) a second field amplitude reflectivity r2 from the second surface, each of which is substantially constant and non-zero, when averaged with a sampling area about equal in transverse extent to the wavelength λ0 in both transverse dimensions, as a function of two- dimensional transverse position along the transmissive layer”
The claim provides three distinct definitions of “the wavelength λ0” that are not congruent in scope and muddle the metes and bounds of the claim.  Firstly, a portion of the language reproduced above defines the wavelength as the wavelength of the optical signal incident on the optical element in operation/use. As opposed to a wavelength of design, this wavelength is a wavelength whereby reflection is being modified upon incidence on the optical element.  Secondly, a portion of the language reproduced above defines the wavelength to material properties as any wavelength within ranges of transparency of the recited materials.  Lastly, the claimed inequalities reproduced above define the wavelength to be related to bulk indexes and extents of discrete volumes in the optical element.  As the bulk indexes are untethered to the wavelength and would be understood by a person having ordinary skill in the art to be variable and dependent on wavelength, the inequalities are a third mutually-exclusive definition in their current context of the claim language.  The claim does not clearly establish whether the wavelength is merely a wavelength related to the intended use and operation of the claimed apparatus, a wavelength related intrinsically to the materials, or a wavelength that satisfies the inequality for any bulk indexes and distances at any wavelength.
As stated previously, it is recommended that the claimed wavelength be explicitly tied to the materials of the apparatus rather than the use of the apparatus.  The original disclosure describes an operation and use of the claimed optical element for an incident wavelength.  This, therefore supports that the claimed inequalities are true and satisfied when the bulk indexes are taken to be the index at the claimed wavelength.  The amended definition that the wavelength is merely a wavelength whereby transparency occurs muddles the metes and bounds of the claims and appears to extend meaning of the claim beyond the scope of the enabled invention.
Dependent claims are rejected as including the limitations of the independent claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-17, 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Related to the grounds of the 35 U.S.C. 112(b) rejection above, the claimed limitations on the wavelength provide a scope of invention that includes species that were not evidenced as possessed at the time of invention.  As the wavelength λ0 may be taken to be any transparent wavelength of the claimed media and is untethered to the inequality limiting the refractive indexes, the inequality can now be said to relate extents of the claimed discrete volumes (i.e. d1 and d2) to a transparency wavelength (i.e. λ0) and indexes of refraction at different wavelengths (e.g. nsub and n3).  In the original disclosure, Applicant evidenced possession of an invention whereby the inequality was satisfied for nsub and n3 values at the same wavelength as the λ0 of the inequality.  Applicant did not evidence possession of an optical element having extents less than the other values of d1 and d2 now within the scope of the inequality stemming from the indefiniteness of the wavelength(s) recited.

Intended Use
Regarding all claims, a claimed apparatus must be distinguished from the prior art apparatus on the basis of structure.  Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or the purpose of that structure, Catalina Marketing Int’l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure.  See In re Schrieber, 128 F.3d 1473, 1477 (Fed. Cir. 1997); In re Gardiner, 171.F2d 313, 315-16 (CCPA 1948).  
	Language in an apparatus claim directed to the function, operation, intent of use, and materials upon which these apparatus components work that does not structurally limit the apparatus components or patentably differentiate the claimed apparatus from an otherwise identical prior art apparatus will not support patentability.  See, e.g. In re Rishoi, 107 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 940 (CCPA 1963); In re Ludtke, 441 F.2d 660,663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).
	Limitations on the claimed “wavelength” are directed to intended use, function, and/or operation of the “optical element”.  Therefore, the limitation has been considered, but does not patentably distinguish the apparatus over the prior art structure that is identical.
	Since the applied reference(s) teach all of the structural limitations of the claim, the reference(s) is presumed to be capable of the intended use, function, and/or operation.	The burden shifts to the Applicant to rebut the presumption that the structure of the applied reference(s) is not capable of the intended use, function, and/or operation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10, 12-15, 17-19, 23-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8,165,436 to Mossberg et al. (hereinafter Mossberg), as evidenced by attached transmission spectra of 
Regarding claim 1, Mossberg teaches an optical element to modify reflection of an optical signal propagating incident thereto (e.g. Fig. 4C) the optical element comprising a transmissive layer comprising first (titanium dioxide regions of grating layer 401, Fig. 4C) and second optical media (air regions of grating layer 401, Fig. 4C); a third optical medium (upper coating 403 embodied as magnesium fluoride, nMgF2~1.34, Fig. 4C; col. 7, ln. 47-67 & col. 19, ll. 18-35) configured to be substantially transparent (see MgF2 data sheet) to a wavelength λ0 (e.g. 3.5micron) of the optical signal and being characterized by a bulk refractive index of n3 (col. 7, ln. 47-67 & col. 19, ll. 18-35), a solid substrate (low coating 402 embodied as magnesium fluoride, nMgF2~1.34, Fig. 4C; col. 7, ln. 47-67 & col. 19, ll. 18-35) configured to be substantially transparent (see MgF2 data sheet)  to the wavelength λ0 (e.g. 3.5micron) of the optical signal and being characterized by a bulk refractive index nsub, wherein: (a) the transmissive layer has a substantially uniform thickness D (Fig. 4C), a first surface (surface between grating 401 and coating 402, Fig. 4C) of the transmissive layer faces the solid substrate (low coating 402, Fig. 4C) on which the transmissive layer is supported, a second surface (surface between grating 401 and upper coating 403, Fig. 4C) of the transmissive layer is positioned against the third optical medium (upper coating 403, Fig. 4C) whereby the transmissive layer is interposed between the substrate and the third optical medium; the first optical medium comprises a solid material (titanium oxide, n=2.2; col. 7); (b) the first optical medium and the second optical medium are configured to be substantially transparent over to the wavelength λ0 of the optical signal (“Particular wavelength ranges of interest are 1525-1565 nm (ITU telecom C-band) and 1570-1620 nm (ITU telecom L-band)”), and are characterized by respective bulk refractive indices n1 (nTiO2 ~2.2), n2 (nair~1.0), and, n1≠n-2 (nTiO2≠naair); (c) the first and second optical media are arranged within the transmissive layer as a contiguous multitude of discrete volumes (Fig. 4C), and each discrete volume (i) extends longitudinally (left to right with respect to Figs. 4C) from the first surface to the second surface, and (ii) comprises either the first optical medium or the second optical medium, but not both (Fig. 4C); (d) (i) each discrete volume of the first optical medium is less than a first distance d1  in transverse extent (a distance greater than Λx54%, as the duty cycle 54%; col. 7) in one or both transverse dimensions and is separated from at least one other discrete volume of the first optical medium by a transverse distance (a distance greater than Λx46%, as the duty cycle is 54%; col. 7) less than a second distance d2  through an intervening discrete volume of the second optical medium, and d1 + d2 < λ0/(nsub+n3) (1063.8nm < d1+d2 < λ0/(1.34+1.34); where λ0 ~ 3.5micron; col. 7), or (ii) each discrete volume of the second optical medium is less than a second distance d2 (a distance greater than Λx46%, as the duty cycle 54%; col. 7) in transverse extent in one or both transverse dimensions and is separated from at least one other discrete volume of the second optical medium by a transverse distance less than d1 (a distance greater than Λx54%, as the duty cycle 54%; col. 7) through an intervening discrete volume of the first optical medium, and d1 + d2 < λ0/(nsub+n3) (1063.8nm < d1+d2 < λ0/(1.34+1.34); where λ0 ~ 3.5micron; col. 7); (e) the discrete volumes of the multitude are sized and distributed on the transmissive layer so that, for an optical signal within the wavelength λ0 and incident on the transmissive layer, the optical element exhibits (i) a first field amplitude reflectivity r1 from the first surface, (ii) phase delay Δφ for single-pass propagation through the transmissive layer, and (iii) a second field amplitude reflectivity r2 from the second surface, each of which is substantially constant and non-zero, when averaged with a sampling area about equal in transverse extent to λ0 in both transverse dimensions, as a function of two-dimensional transverse position along the transmissive layer (these are inherent optical properties of the materials having the disclosed refractive index values according to Maxwell’s equations of electromagnetism); and (f) the substantially constant values of r1, Δφ, and r-2 result in net power reflectivity of the transmissive layer that differs from power reflectivity that would be exhibited by an interface between the substrate and the third optical medium without the transmissive layer therebetween (as the claim recites “differs” there need only be non-equivalence and non-equivalence is an inherently true of the disclosed materials having the disclosed refractive index values according to Maxwell’s equations of electromagnetism; Figs. 4; col. 6-7).
Transmission spectra for silica, MgF2, and TiO2 are attached.
Regarding claim 4, Mossberg further teaches an alternative embodiment in Fig. 6 anticipating the claimed structure analogously to the embodiment depicted in Fig. 4.  Mossberg additionally discloses nsub≠n3 (nsapphire-≠nsilica; col. 8), and the substantially constant values of r1, Δφ, and r-2 result in the net power reflectivity of the transmissive layer that is less than power reflectivity exhibited by the interface between the substrate and the third optical medium without the transmissive layer therebetween (impedance matching; col. 8).
Regarding claim 6, Mossberg teaches the optical element is structurally arranged so as to receive the incident optical signal at non-normal incidence or at substantially normal incidence (Fig. 1C, 4C).
Regarding claim 7, Mossberg further teaches an alternative embodiment in Fig. 6 anticipating the claimed structure analogously to the embodiment depicted in Fig. 4.  Mossberg additionally teaches (i) the substrate (fused silica 600, Fig. 6) and the first optical medium (layer 602, Fig. 6) are the same solid material (while not chemically identical, both materials are the same in terms of refractive index, n=1.446), so that n1 = nsub, and (ii) the transmissive layer comprises a surface relief structure formed on a surface of the substrate with the second optical medium substantially filling recessed regions of the surface relief structure (Fig. 6).
Regarding claim 8, Mossberg further teaches an alternative embodiment in Fig. 10 anticipating the claimed structure analogously to the embodiment depicted in Fig. 4 (i) the substrate comprises material different from the first optical medium (n--1001=1.7, n1002=2.2, Fig. 10), (ii) n1≠nsub (n--1001=1.7, n1002=2.2, Fig. 10) , (iii) the first surface of the transmission layer is positioned against the substrate (Fig. 10), and (iv) the transmissive layer comprises a surface relief structure formed through a layer of the first optical medium on the substrate with the second optical medium (layer 1003, Fig. 10) substantially filling recessed regions of the surface relief structure (col. 9, ln. 88-col. 10, ln. 12).
Regarding claim 9, Mossberg teaches (i) the substrate comprises material different from the first optical medium (silicon oxide lower cladding 503, silicon substrate 502, and doped silicon dioxide core 501) and (ii) the first optical medium exhibits an etch rate substantially larger than an etch rate of the substrate (this is interpreted as a requirement to be chemically and/or atomically distinct as the claimed etch rate does not specify an etch process and thus any etch rate yielding different rates would be understood as within the scope of the claim).  
Regarding claim 10 , Mossberg teaches wherein (i) the second and third optical media are a same solid material (upper cladding 505, Fig, 5B), so that n2=n3.
Regarding claim 12, Mossberg teaches n2≠n3 (the second optical medium may be taken to be the combination of upper cladding 505 and core 501 when considering the second optical medium to have a height of hC, Fig. 5B).  Therefore the optical medium has a sub-region that is the same as the core and a different sub-region that is the same as the upper cladding.
Regarding claim 13, Mossberg teaches the second and third optical media are different solid materials (“Alternatively, an epoxy or other optical adhesive or optical cement can be employed to fill the etched spaces in the high index grating material and also serve to hold the impedance matching layer 505 and substrate 505 in place. If such a space-filling adhesive is used, the impedance matching layer 505 is optimized based on the average index of the grating layer 503 with its second grating regions filled with the adhesive”).
Regarding claim 14, while Mossberg discloses the above-mentioned structure anticipating the claimed invention above, the gas or vacuum above layer 403 of Fig. 4C may be taken as anticipatory of the claimed second optical medium.  Thus Mossberg teaches the second material is a solid material (“Alternatively, an epoxy or other optical adhesive or optical cement can be employed to fill the etched spaces in the high index grating material and also serve to hold the impedance matching layer 505 and substrate 505 in place. If such a space-filling adhesive is used, the impedance matching layer 505 is optimized based on the average index of the grating layer 503 with its second grating regions filled with the adhesive”) and the third optical medium is a gaseous or liquid material or is vacuum (Fig. 4C).
Regarding claim 15, Mossberg discloses (i) the discrete volumes of the multitude are arranged as a multitude of linear or curvilinear ridges of the first optical medium and intervening grooves filled with the second optical medium (Fig. 4C), (ii) widths of the linear or curvilinear ridges are less than the first distance d1 (Fig. 4C), and (iii) widths of the grooves are less than about the second distance d2 (1063.8nm < λ0/(1.34+1.34), where λ0~3.5micron, Fig. 4C ; col. 7).
Regarding claim 17, Mossberg discloses the multitude of discrete volumes is arranged as (i) a multitude of simply connected volumes of the first optical medium surrounded by the second optical medium (Fig. 4C) or (ii) a multitude of simply connected volumes of the second optical medium surrounded by the first optical medium (Fig. 4C).
Regarding claim 19, Mossberg discloses the discrete volumes of the multitude are arranged along the transmissive layer with a periodicity Λ0 smaller than about λ0/(nsub+n3) (Fig. 4C; col. 7).  See notes regarding arbitrary choice of λ0, above. Additionally, the “about” limiting the periodicity allows for the periodicity to be equal to the expression under the broadest reasonable interpretation of the claim.
Regarding claim 23, Mossberg further discloses am embodiment in Fig. 14 analogously anticipating the independent claim.  Fused silica 1402 anticipates the claimed substrate, layers of silicon oxynitride 1402, silicon nitride 1401, and silicon oxide 1403 anticipate the first optical medium, and the etched space filled with vacuum or air anticipates the second optical medium.  Mossberg discloses (i) the substrate comprises one or more of doped or undoped silicon; one or more doped or undoped III-V semiconductors; doped or undoped silicon oxide, nitride, or oxynitride (Fig. 14); one or more doped or undoped metal oxides, nitrides, or oxynitrides; one or more optical glasses; or one or more doped or undoped polymers; (ii) the first optical medium comprises one or more of: doped or undoped silicon; one or more doped or undoped III-V semiconductors; doped or undoped silicon oxide, nitride, or oxynitride (Fig. 14); one or more doped or undoped metal oxides, nitrides, or oxynitrides; one or more optical glasses; one or more doped or undoped polymers; or indium tin oxide; (iii) the second optical medium comprises one or more of: vacuum (Fig. 14); one or more of air, nitrogen, noble gas, or other inert gas; one or more optical liquids; doped or undoped silicon; one or more doped or undoped III-V semiconductors; doped or undoped silicon oxide, nitride, or oxynitride; one or more doped or undoped metal oxides, nitrides, or oxynitrides; one or more optical glasses; or one or more doped or undoped polymers, or (iv) the third optical medium comprises one or more of: vacuum (Fig. 14); one or more of air, nitrogen, noble gas, or other inert gas; one or more optical liquids; doped or undoped silicon; one or more doped or undoped III-V semiconductors; doped or undoped silicon oxide, nitride, or oxynitride; one or more doped or undoped metal oxides, nitrides, or oxynitrides; one or more optical glasses; or one or more doped or undoped polymers.
Regarding claim 24, Mossberg discloses boundary surfaces between the first and second optical media are within about 100 of perpendicular to the first and second surfaces (“Some exemplary embodiments disclosed herein are shown having grating structures with vertical sidewalls. However, gratings structures having non-vertical sidewalls can also yield operationally acceptable performance; Fig. 4C).
Regarding claim 25, Mossberg discloses the first surface of the transmission layer is positioned against the substrate (Fig. 4C).
Regarding claim 26, Mossberg discloses an alternative embodiment in Fig. 10 that analogously anticipates the independent claim.  The ridge 1002 with height “e” anticipates the claimed first optical medium, the material 1003 in grooves with height “e” anticipate the claimed second optical medium, the material 1003 anticipates the claimed third optical medium, and the substrate 1000 anticipates the claimed substrate.  Additionally, all other limitations are anticipated in the corresponding disclosure in Columns 9-10.  Mossberg discloses a layer of a fourth optical medium (layer 1002 with height “b” – “e” on top of layer 1001, Fig. 10) that separates the substrate from the first and second optical media, wherein (i) the fourth optical medium is a substantially solid material (col. 9-10), (ii) the fourth optical medium is substantially transparent over the operational wavelength range (col. 9-10), (iii) the fourth optical medium is characterized by a wavelength-dependent bulk refractive index n4 (col. 9-10), (iv) the first and fourth optical media are the same solid material so that n1 = n4 (both made of material 1002, Fig. 10), (v) the transmissive layer comprises a surface relief structure formed on a layer of the first optical medium on the substrate with the second optical medium substantially filling recessed regions of the surface relief structure (Fig. 10), and (vi) the field amplitude reflectivity r2 and the phase delay result at least in part from a superposition of reflections from recessed regions of the surface relief structure and an interface between the first optical medium and the substrate (inherently properties on account of the index differences between layers 1001, 1002, and 1003).
Regarding claim 27, Mossberg discloses an alternative embodiment in Fig. 10 that analogously anticipates the independent claim.  The ridge 1002 with height “e” anticipates the claimed first optical medium, the material 1003 in grooves with height “e” anticipate the claimed second optical medium, the material 1003 anticipates the claimed third optical medium, and the substrate 1000 anticipates the claimed substrate.  Additionally, all other limitations are anticipated in the corresponding disclosure in Columns 9-10.  Mossberg discloses a layer of a fourth optical medium (sapphire layer 1001, Fig. 10) that separates the substrate from the first and second optical media (Fig. 10), wherein (i) the fourth optical medium is a substantially solid material (sapphire, Fig. 10), (ii) the fourth optical medium is substantially transparent over the operational wavelength range (sapphire, Fig. 10), (iii) the fourth optical medium is characterized by a wavelength-dependent bulk refractive index n4 (n=1.7, col. 9-10; Fig. 10), (iv) the fourth optical medium comprises material different from the first optical medium (titanium oxide vs. sapphire, Fig. 10), (v) the transmissive layer comprises a surface relief structure formed through a layer of the first optical medium on the fourth optical medium with the second optical medium substantially filling recessed regions of the surface relief structure (Fig. 10), and (vi) the field amplitude reflectivity r2 and the phase delay result at least in part from a superposition of reflections from recessed regions of the surface relief structure and an interface between the fourth optical medium and the substrate (inherently properties on account of the index differences between layers 1001, 1002, and 1003).
Regarding claim 29, Mossberg discloses the fourth optical medium comprises one or more of doped or undoped silicon; one or more doped or undoped III-V semiconductors; doped or undoped silicon oxide, nitride, or oxynitride; one or more doped or undoped metal oxides (sapphire comprising aluminum oxide; col. 9-10), nitrides, or oxynitrides; one or more optical glasses; one or more doped or undoped polymers; titanium dioxide; or hafnium dioxide.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8,165,436 to Mossberg et al. (hereinafter Mossberg) and evidence provided above as well as evidenced in Etch Rates for Micromachining Processing – Pat II. 
Regarding claim 28, Mossberg discloses the first optical medium exhibits an etch rate substantially larger than an etch rate of the fourth optical medium (sapphire, silicon dioxide, and silicon used by Mossberg have substantially different etch rates depending on the etch techniques; Tables II, III, IV).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mossberg.
Regarding claim 5, Mossberg does not explicitly disclose a net power reflectivity of the transmissive layer.
Mossberg discloses a motivation to reduce net power reflectivity of the layers in order to reduce oscillations that diminish diffraction efficiency.  In a plot of the diffraction efficiency of various embodiments in Figs. 4D-4F, it can be seen that certain geometries result in an improvement to diffraction efficiency of approximately 40%.  The oscillations are said to be caused by Mossberg, though a person having ordinary skill in the art would recognize absorption as a competing factor in degrading diffraction efficiency.  Further, a person having ordinary skill in the art would recognize the order of magnitude of diffraction efficiency in Mossberg’s design would result in nearly the claimed “less than about one fourth” of the power reflectivity exhibited by an interface between the substrate and the third optical medium.  As Mossberg does not explicitly note the magnitude of reducing reflection, the changes to materials and geometries of the known structures would have given an artisan an invention to modify and the claimed reflectivity would have been a matter of routine experimentation to optimize diffraction (col. 6-7).
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mossberg as applied to claim 1, and further in view of US PG Pub. 2005/0094277 to Khusnatdinov et al. (hereinafter Khusnatdinov ‘277).
Regarding claim 16, Mossberg discloses wherein each discrete volume of the first optical medium is less than about λ0/(nsub+n3) in a transverse dimension, or each discrete volume of the second optical medium is less than about λ0/(nsub+n3) in a transverse dimensions  (1063.8nm < λ0/(1.34+1.34), wherein λ0>2850nm; col. 7).
Mossberg discloses the claimed invention as cited above though does not explicitly disclose: discrete volumes with the claimed dimensionality two transverse dimensions.
Khusnatdinov ‘277 teaches each discrete volume of the first optical medium is sub-wavelength in both transverse dimensions ([0022]-[0024],[0041]-[0056]), or each discrete volume of the second optical medium is less than about λ0/(nsub+n3) in a transverse dimensions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a reflectivity-reducing layer with sub-wavelength topology in two dimensions as taught by Khusnatdinov with the system as disclosed by Mossberg.  The motivation would have been to reduce reflectivity and diffraction by the layer itself (abstract & [0022]-[0024]).


Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mossberg as applied to claim 1, and further in view of US PG Pub. 2007/0159698 to Taguchi et al. (hereinafter Taguchi).
Regarding claim 21, Mossberg discloses net power reflectivity of the transmissive layer is about equal to |r1 + r2cos(2Δφ)|2.  This expression is inherent of electromagnetic radiation impinging on two interfaces between three material layers, with transmittivity being approximately unity under anti-reflectivity conditions.  The claim merely requires “about equal to” a expressions that is an approximation of reflectivity from a grating if the grating were approximated to the two boundary structure.  The square tooth grating disclosed in Mossberg Fig. 4C anticipates the limitation on net power reflectivity as it can be similarly approximated as a two boundary reflection.
Taguchi discloses either (i) r1r2 > 0 (given air and material interfaces; [0009]-[0010]) and Δφ ~ π/2 (quarter wavelength, [0009]-[0010]) or (ii) r1r2 < 0 and Δφ ~ π, so that net power reflectivity of the transmissive layer that is less than power reflectivity that would be exhibited by an interface between the substrate and the third optical medium without the transmissive layer therebetween.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a material thickness to effectuate the claimed phase shift as taught by Taguchi with the system as disclosed by Mossberg.  The motivation would have been to reduce reflectivity (abstract & [0009]-[0010]).
Regarding claim 22, Taguchi discloses (1) r1~r2 or (2) r1~-r2 (given air and material interfaces; [0009]-[0010]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed relationship between reflectivities as taught by Taguchi with the system as disclosed by Mossberg.  The motivation would have been to reduce reflectivity (abstract & [0009]-[0010]).

Response to Arguments
Applicant's arguments filed 1/17/2022 have been fully considered but they are not persuasive.
On pages 13-14 of the Response, Applicant argues that amendments present a clear and definite invention as would be understood by a person having ordinary skill in the art.  A new rejection is articulated above on the basis of the wavelength recitations unclearly defining the metes and bounds of the invention. In summary, the claim does not clearly define the apparatus by the various wavelength recitations.  In combination with the prior art rejections, hopefully it is evident that the recited wavelength is untethered from the materials, elements, and overall structure of the optical element and remains an arbitrary value that, in part, limits distances (i.e. d1, d2) that are not measurements of the apparatus itself.  
On pages 14-15 of the Response, Applicant argues against the merits of Mossberg as an anticipatory reference.  The arguments presented resemble previously presented arguments disparaging Mossberg as being designed for maximizing particular diffracting efficiencies. Examiner maintains this argument addresses the intended use and operation of the apparatus and intended use and operation of the claimed invention.  However, these functions do not structurally distinguish the invention as the structure is presumed capable of the intended use and operation as it is structurally identical to the claimed apparatus.  The rejection above more clearly lays out a specific use scenario of illuminating the Mossberg reference with light having a wavelength of 3.5microns.  Given the disclosed parameters of Mossberg’s grating, all claimed conditions are met.  The functional language on the reflectivity and phase shifts fall necessarily from the anticipated structure.  Applicant has not specifically rebutted this argument that the Mossberg apparatus is necessarily capable of the performed function when it is identical to the positively recited structures of the claimed apparatus.
On page 15, it appears that Applicant is arguing that Mossberg does not disclose light incident on the optical element that meets the claimed inequality.  Examiner continues to maintain that the claim is neither a system nor a method and is only indirectly limited by the claimed wavelength impinging on the structure.  Mossberg need not teach use of a wavelength of 3.5micron in order to anticipate the claimed structure as the Mossberg structure is identical to the claimed structure for a wavelength, as claimed, of 3.5micron.  The limitations involving the recited wavelength serve to (1) directly limit the use of the optical element with a particular light, (2) indirectly limit the materials as transparent for a particular wavelength, (3) indirectly limit the distances d1 and d2 which serve as boundaries for the actual physical extent of elements of the optical element. In Mossberg, the disclose structure is identical to Applicant’s claimed structure when λ0 = 3.5micron.  It has been shown in evidentiary documents that the materials are transparent for that wavelength, and further transverse extents of discrete volumes are less than the distances defined by the inequality.  All conditions of the invention are met and thus the structure is anticipated by Mossberg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872